COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                §
IN RE: PRISCILA ARMENDARIZ                                    No. 08-21-00113-CV
MIRAMONTES, INDIVIDUALLY, AND   §
AS INDEPENDENT ADMINISTRATOR OF                          AN ORIGINAL PROCEEDING
THE ESTATE OF ALEJANDRO         §
FRANCISCO FERNANDEZ VALLES,                                     IN MANDAMUS
                                §
                    Relator.
                                §

                                         O R D E R

       Relator has filed a motion for a stay of proceedings pending resolution of this mandamus

action. The motion is GRANTED IN PART. All proceedings arising from the following trial

cause numbers from the 34th District Court and El Paso County Probate Court No. 2 are hereby

stayed UNTIL FRIDAY, SEPTEMBER 3, 2021:

   •   Ignacio Javier Fernandez Valles v. Priscila Armendariz Miramontes et al., Cause No.

       2019-DCV0260, 34th District Court.

   •   Ignacio Javier Fernandez Valles v. Priscila Armendariz Miramontes et al., Cause No.

       2019-CPR00102, El Paso County Probate Court No. 2.

   •   Ignacio Javier Fernandez Valles v. Priscila Armendariz Miramontes et al., Cause No.

       2019-CPR00098 El Paso County Probate Court No. 2.

   IT IS SO ORDERED this 18th day of August, 2021.

                                            PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.